         Case 1:18-cr-00693-RMB Document 90 Filed 05/22/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        May 22, 2019

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:      United States v. Richard Gaffey and Harald Joachim von der Goltz, 18 Cr. 693 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter in response to the Court’s order dated May
21, 2019, setting a conference for May 28, 2019, at 9:15 a.m. Dkt. No. 89. The undersigned
attorney is not available on that date. The parties have conferred and counsel for all parties are
available on May 29, 2019, and also on the afternoon of May 31, 2019. Accordingly, the
Government respectfully requests that the Court reschedule the status conference for May 29,
2019, or the afternoon of May 31, 2019.

                                                 Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                    DEBORAH CONNOR
                                                    Chief, Money Laundering and Asset Recovery
                                                    Section, Criminal Division


                                           By:
                                                 Eun Young Choi and Thane Rehn
                                                 Assistant United States Attorneys
                                                 (212) 637-2187/2354

                                                 Michael Parker and Parker Tobin
                                                 Trial Attorneys, Criminal Division

cc:         Defense Counsel (by ECF)
